                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


      ADAM THOMAS SPANO,

                Plaintiff,
                                                     Case No. 19-cv-11804
                   v.
                                              UNITED STATES DISTRICT COURT JUDGE
       SOCIAL SECURITY                                GERSHWIN A. DRAIN
       ADMINISTRATION
    COMMISSIONER NANCY A.                      UNITED STATES MAGISTRATE JUDGE
         BERRYHILL,                                 ELIZABETH A. STAFFORD

              Defendant.
                                        /

  AMENDED ORDER ACCEPTING AND ADOPTING REPORT AND
RECOMMENDATION [#4] AND DENYING PLAINTIFF’S APPLICATION
          TO PROCEED IN FORMA PAUPERIS [#2]

      This matter is before the Court on Plaintiff’s Application to Proceed In

Forma Pauperis. Dkt. No. 2. The Court referred this matter to Magistrate Judge

Elizabeth A. Stafford, who issued a Report and Recommendation Denying the

Application. Dkt. No. 4. Plaintiff has not filed an objection to the Report and

Recommendation, and the time for doing so has expired.           See 28 U.S.C. §

636(b)(1)(C) (“Within fourteen days after being served with a copy, any party may

serve and file written objections to such proposed findings and recommendations

as provided by the rules of the court.”). Upon review of Plaintiff’s Application and




                                        -1-
the Magistrate Judge’s Report and Recommendation, the Court concludes that the

Magistrate reached the correct conclusion.

      Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge

Stafford’s June 28, 2019 Report and Recommendation [#4] as this Court’s findings

of fact and conclusions of law.       Plaintiff’s Application to Proceed In Forma

Pauperis [#2] is hereby DENIED.

      The Plaintiff has fourteen days (14) days from the date of the order to pay

the filing fee. Failure to do so may result in the dismissal of the complaint.



      IT IS SO ORDERED.

Dated:       July 18, 2019
                                                s/Gershwin A. Drain
                                                HON. GERSHWIN A. DRAIN
                                                United States District Court Judge


                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, July 18, 2019, by electronic and/or ordinary mail.

                                        s/Teresa McGovern
                                        Case Manager




                                          -2-
